Detailed Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2021 has been entered.
Claim 26 is added. Claims 1-11,13-14,17-19 and 22-23 have been cancelled. Claims 12,15-16,21-21 and 24-26 are under examination.

Claim Rejections - 35 USC § 112-1st paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12,15-16,20-21 and 24-25 remain rejected and claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the claimed method wherein 1) the nucleus is removed using a knife pipette, 2) the fused oocyte is activated and 3) wherein the activated oocyte is treated with CARM1,  does not reasonably provide enablement for any method of enucleation or the method where activation is not carried out.  The specification does not enable any person skilled in the art to which it pertains, make and/or use the invention commensurate in scope with these claims. 
	Enablement is considered in view of the Wands factors (MPEP 2164.01(a)).  The court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation.' "  (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  While all of these factors are considered, a sufficient amount for a prima facie case are discussed below.

	It is noted that the aspect of the rejection regarding means of activation and fusion is withdrawn. The aspect of the enablement rejection regarding CARM1 is withdrawn in light of recitation of a histone methyltransferase as it would not be undue for the skilled artisan to screen known histone methyltransferases for the ability to effectively substitute for CARM1. However, a new rejection under written description is set forth below. 
	It is also noted that the alternative method of generating an NT oocyte that is now recited in claim 12 does not require an activation step. If this step, requiring electrofusion, also activates the oocyte then support from the specification for such should be provided and it should be recited in the claim as subsequent language refers to the activated oocyte.
The nature of the invention relates to the formation of human nuclear transfer embryos capable of reaching blastocyst stages where pluripotent stem cells can be isolated from the blastocyst. The resulting pluripotent stem cells will be genetically identical to the somatic nuclear donor.
	The art at the time of filing held that nuclear transfer in primates had met little success. Oocyte nucleus removal was found to either result in the removal of essential components for reprogramming the somatic nucleus or to cause damage to the oocyte, precluding development beyond the 8-cell stage (Tachibana, Cell, June 2013, 153:1228-1238). Noggle found that leaving the oocyte nucleus intact in the oocyte allowed for triploid embryos to develop to the blastocyst stage where triploid pluripotent stem cells could be isolated (Noggle, Nature, 2011, 478:70-75). At the time of filing, in humans, development of diploid nuclear transfer blastocysts yielding pluripotent stem cells had not been achieved. Chung (2014, Cell Stem Cell, 14:777-780) states that the derivation of hESC lines from cloned human embryos has remained elusive. Chung was able to obtain a single ESC line by nuclear transfer with enucleation but found that the resulting cells had a tetraploidy indicating the oocyte nucleus had not been fully removed. It is also noted that Example 15 of the specification discusses the absence of centrioles in reconstructed oocytes could be a key limitation on genomic activation during NT. Thus, the means for removing the nucleus appears to be critical. 

	Tachibana (post-filing) teaches a methodical approach to adjusting a variety of conditions for various steps of the NT-protocol and the results indicate that obtaining ESCs from human NT embryos is very much an art. Tachibana found ionomycin to be an ineffective activator when used alone and found electroporation to be necessary. The specification, on the other hand, reports success with use of ionomycin. The specification, however, also teaches a means of enucleation different from that of Tachibana, utilizing the “knife pipette” (Example 11), which could allow factors to remain in the oocyte that enable effective activation by ionomycin. Ionomycin as an activator was observed to not work in combination with HVJ-E fusion in the manner it works with electrofusion. Tachibana also found the number of oocytes collected in one collection affected oocyte quality in a manner that affected ESC derivation. Consequently, Chung, post-filing, states, “Despite the success of SCNT in various animals, the generation of human ESC lines by SCNT has 
	The specification (as well as the post-filing art of Chung) teaches developing a novel enucleation technique at Example 11. A special “knife pipette” was constructed that enables the removal of the nucleus with one swift squeeze and remove motion as opposed to previous techniques that evacuate the nucleus and surrounding factors and cytosol. The oocytes were fused with a donor cell using Sendai virus (see Example 14,18).  Activation was performed with ionomycin followed by culture in DMAP and subsequently treatment with CARM1 (Example 18). The specification teaches that in the absence of CARM1, no ESCs were obtained (see Example 18, page 39) and the use of Esrrb increased early blastocyst formation but none of the early blastocysts expanded to produce ESCs. It is noted that Tachibana did not use CARM1 but did use histone deacetylase inhibitors following activation. 
Thus, the studies in the postfiling art (Tachibana and Chung) as well as the instant specification teach a variety of adjustments to standard (non-human) SCNT protocols that result in increased developmental potential leading to later blastocyst stage embryos capable of giving rise to hESCs. Because it is not clear that any one or more of the conditions used are essential or are not effective when certain other method steps are performed in a specific manner, the specification is only enabling for the method combination used, which enucleates oocytes with a knife pipette, fuses the oocyte and donor with Sendai virus, activates with ionomycin followed by DMAP, and treats the resultant embryo with CARM1.
	
.

Claims 12,15-16,20 and 24-26 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).

Claims 12,15-16,20 and 24-26 encompass utilizing a histone methyltransferase.  Thus, the claims are drawn to a genus of enzymes that is defined as histone methyltransferases.  However, the instant specification fails to describe the entire genus of histone methyltransferase which are encompassed by the claims.  Thus, the genus of enzymes, which, when used as claimed, lacks a written description, and as such, there is no indication that Applicants had possession of the claimed invention.  From the specification, it is clear that Applicants have possession of CARM1.  However, the claims are not limited to a histone methyltransferase with the specific activity of CARM1. Yu (Front. Pharmacol. 2019, 10:Article 1393, pages 1-11) discusses that the genus of histone methyltransferases includes arginine methyl transferases as well as lysine methyltransferases and within arginine methyltransferases (CARM1 is an arginine methyltransferase), there are three types of methylation patterns based on the structure of the arginine binding pocket. CARM1 produces monomethyl arginine and asymmetric dimethylarginine.  The specification teaches that the methylation altering agent is used to change the nucleus from an adult methylation pattern to an embryonic methylation state 
The claimed invention as a whole is not adequately described if the claims require essential or critical elements which are not adequately described in the specification, and are not conventional in the art as of Applicants’ effective filing date.  Possession may be shown by actual reduction to practice, clear depiction of the claimed invention in a detailed drawing, or by describing the invention with sufficient, relevant, identifying characteristics (as it relates to the claimed invention as a whole), such that one of skill in the art would recognize that the inventor had possession of the claimed invention.  Pfaff v. Wells Electronics, Inc.,  48 USPQ2d 1641, 1646 (1998).  In the instant case, the breath of the genus of histone methyltransferases, lacks a written description. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the recited genus.
The skilled artisan cannot envision the detailed structure of the histone methyltransferases that are encompassed by the claims, and therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method.  Adequate written description requires more than a mere statement that it is part of the invention, and a reference to a potential method of isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).
            One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483.  In Fiddes, claims directed to mammalian FGFs were found to be unpatentable due to lack of written description for that broad class.  The specification only provided the bovine sequence.
            Applicant is reminded that Vas-Cath makes clear that the written description of 35 U.S.C. 112 is severable from its enablement provision [see p. 1115].



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The previous rejection of claims 12-21 and 23-25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.
Claims 12,15-16,20-21 and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is unclear because it adds a second, alternative step for generating a nuclear transfer oocyte that does not end in activation like the first alternative generating a nuclear transfer oocyte. The following step of generating a blastocyst from the activated NT oocyte requires an activated oocyte. Thus, the claim is unclear how it would be carried out to completion if the second alternative to generating an NT oocyte were used. 
Claim 15 lacks clear antecedent basis as it refers to “the at least one donor” but multiple donors are not part of claim 12 and because only one oocyte is used, it would appear there should only be one donor. 		

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is 571-272-0725.  The examiner can normally be reached on M-F 6AM-2:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-003535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632

/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632